— Order reversed, without costs, and the sale vacated and set aside, and the premises ordered resold under the judgment herein, upon condition, first, that the defendant mortgagor pay to the referee within five days the referee’s fees and expenses of the sale and the interest upon the amount paid by the purchaser from the time of the payment thereof, which, together with the principal sum paid, is to be returned by the referee to the purchaser; and, second, that the defendant mortgagor, within five days, execute and deliver an undertaking to the plaintiff, with sufficient sureties, to the effect that if upon such resale the premises shall sell for less than $80,000 they will pay the difference between that sum and the amount for which they are sold; said undertaking as to form and sufficiency of sureties to be approved by the county judge of Erie county. If such conditions are not complied with, the application to vacate the sale stands denied, and the order appealed from is affirmed, with ten dollars costs and disbursements. All concurred.